Exhibit 10.46

 

FIFTH AMENDMENT

to Seitel, Inc. Revolving Credit Agreement

 

This Fifth Amendment dated as of March 16, 2001 (this "Fifth Amendment") is
among Seitel, Inc., a Delaware corporation (the "Borrower"), the lenders set
forth on the signature pages hereto (the "Lenders") and Bank One, NA, formerly
known as The First National Bank of Chicago, individually and as agent for the
Lenders (in such capacity, the "Agent").

FOR VALUABLE CONSIDERATION, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. Unless amended pursuant hereto or unless the context otherwise
requires, all terms used herein which are defined in the Revolving Credit
Agreement dated as of July 22, 1996 (as amended, supplemented or otherwise
modified through the date hereof, the "Credit Agreement") among the Borrower,
the Agent and the Lenders shall have the meanings assigned to them in the Credit
Agreement.

2. Amendments. Upon the satisfaction of the conditions precedent set forth in
Section 4 of this Fifth Amendment and effective as of the date hereof, the
Credit Agreement shall be amended as follows:

(a) The definition of "Facility Termination Date" set forth in Article I of the
Credit Agreement is hereby amended to read in its entirety as follows:

"'Facility Termination Date' means June 15, 2001 or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof."

(b) The definition of "Applicable Commitment Fee" set forth in Article I of the
Credit Agreement is hereby amended to read in its entirety as follows:

"'Applicable Commitment Fee' means 0.30% per annum."

(c) The definition of "Applicable Margin" set forth in Article I of the Credit
Agreement is hereby amended to read in its entirety as follows:

"'Applicable Margin' means 1.25% per annum with respect to Eurodollar Loans and
0.00% per annum with respect to Floating Rate Loans."

3. Representations and Warranties. The Borrower hereby confirms, reaffirms and
restates as of the date hereof the representations and warranties set forth in
Article V of the Credit Agreement, provided that, with respect to the
representations and warranties set forth in Section 5.6, the reference to "March
31, 1996" therein shall be deemed to read "September 30, 1999," and with respect
to the representations and warranties set forth in Section 5.15, the references
to "May 1, 1997" therein shall be deemed to be a reference to the date of this
Fifth Amendment."

4. Conditions Precedent. This Fifth Amendment and the amendments to the Credit
Agreement provided for in Section 2 hereof shall become effective as of the date
hereof when all of the following conditions precedent shall have been satisfied:

(a) The Agent shall have received counterparts of this Fifth Amendment duly
executed and delivered by the Borrower and by all of the Lenders and consented
to by all of the Subsidiary Guarantors.

(b) The Agent shall have received from the Borrower a certificate of a Senior
Financial Officer attaching and certifying resolutions adopted by the Board of
Directors of the Borrower authorizing the execution and delivery by the Borrower
of this Fifth Amendment and the extension of the Facility Termination Date
provided for herein.

(c) No Default or Unmatured Default shall have occurred and be continuing.

5. Effect on the Credit Agreement. Except to the extent of the amendments
expressly provided for herein, all of the representations, warranties, terms,
covenants and conditions of the Loan Documents (a) shall remain unaltered, (b)
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms, and (c) are hereby ratified and confirmed in all
respects. Upon the effectiveness of this Fifth Amendment, all references in the
Credit Agreement (including references in the Credit Agreement as amended by
this Fifth Amendment) to "this Agreement" (and all indirect references such as
"hereby", "herein", "hereof" and "hereunder") shall be deemed to be references
to the Credit Agreement as amended by this Fifth Amendment.

6. Entire Agreement. This Fifth Amendment, the Credit Agreement as amended by
this Fifth Amendment and the other Loan Documents embody the entire agreement
and understanding among the parties hereto and supersede any and all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof.

7. APPLICABLE LAW. THIS FIFTH AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

8. Headings. The headings, captions and recitals used in this Fifth Amendment
are for convenience only and shall not affect the interpretation of this Fifth
Amendment.

9. Counterparts. This Fifth Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the date first above written.



SEITEL, INC.

 

 

By:

/s/ Debra D. Valice

 

Debra D. Valice
Executive Vice President
- Chief Financial Officer



 



BANK ONE, NA,
f/k/a The First National Bank of Chicago and
successor by merger to Bank One, Texas, N.A.,
individually and as Agent

 

 

By:

/s/ Helen A. Carr

 

First Vice President





--------------------------------------------------------------------------------



ACKNOWLEDGMENT AND CONSENT BY SUBSIDIARY GUARANTORS

Each of the undersigned Subsidiary Guarantors (i) acknowledges its receipt of a
copy of and hereby consents to all of the terms and conditions of the foregoing
Fifth Amendment, and (ii) reaffirms its obligations under the Subsidiary
Guaranty dated as of July 22, 1996 in favor of Bank One, NA, formerly known as
The First National Bank of Chicago, as agent.

SEITEL DELAWARE, INC.
SEITEL GEOPHYSICAL, INC.
DDD ENERGY, INC.
SEITEL GAS & ENERGY CORP.
SEITEL POWER CORP.
SEITEL NATURAL GAS, INC.
MATRIX GEOPHYSICAL, INC.
EXSOL, INC.
DATATEL, INC.
SEITEL OFFSHORE CORP.
GEO-BANK, INC.
ALTERNATIVE COMMUNICATIONS ENTERPRISES, INC.
SEITEL INTERNATIONAL, INC.
AFRICAN GEOPHYSICAL, INC.

By:

/s/ Debra D. Valice

 

Debra D. Valice
Vice President

 

SEITEL DATA CORP.

By:

/s/ Lisa Oakes

 

Lisa Oakes
Vice President

 

SEITEL MANAGEMENT, INC.

By:

/s/ Debra D. Valice

 

Debra D. Valice
President

 

SEITEL DATA LTD.

By:

Seitel Delaware, Inc.,
its general partner

 

By:

/s/ Debra D. Valice

 

 

Debra D. Valice
Vice President